Citation Nr: 0841523	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  07-07 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
prostatitis, and if so, whether service connection is 
warranted for the claimed disability.

2. Entitlement to service connection for degenerative 
arthritis of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The veteran had over 20 years of active duty at the time of 
his retirement in August 1977.  He is the recipient of a 
Senior Parachutist Badge, a Bronze Star with "V" Device and 
First Oak Leaf Cluster, and an Air Medal with "V" Device 
and First Oak Leaf Cluster.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2004 and June 2006 rating 
determinations of the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Muskogee, Oklahoma. 

As it relates to his claim for prostatitis, the veteran was 
originally denied service connection in August 2002.  
Thereafter, in May 2003, the RO reopened and re-denied the 
veteran's claim.  At the time of the May 2003 denial, the 
evidence consisted of letters from Dr. Leckman stating the 
veteran suffered from chronic prostatitis, various private 
medical reports including a prostate screening, a medical 
report noting the veteran received literature regarding his 
prostate, and the VA Form 22-526 on which he made his 
original claim.  The veteran requested reconsideration of his 
claim in November 2003, which the RO interpreted as a request 
to reopen his previously denied claim.  In September 2004, 
the veteran's request was denied.  In February 2006, the 
veteran submitted a VA Form 21-4138 on which he reasserted 
his claim for service connection for prostatitis.  The 
veteran also submitted additional medical evidence in the 
form of a letter from Dr. Leckman.  Because the veteran 
indicated on the February 2006 form that he would like 
further review of his prostatitis claim based on medical 
evidence from Dr. Leckman, the VA liberally construes the 
letter as a substantive appeal.  See 38 C.F.R. § 20.202 
(2008) (stating the Board must liberally construe arguments 
for purposes of determining whether issues have been raised 
on appeal).  Since a substantive appeal has been submitted, 
the Board establishes jurisdiction over the claim.  Id. 




FINDINGS OF FACT

1. A May 2003 RO rating decision denied the veteran's request 
to reopen his previously disallowed claim of entitlement to 
service connection for prostatitis; the veteran was notified 
of his appellate rights, but did not perfect an appeal.

2. Evidence associated with the claims file after the last 
final denial in May 2003 is new evidence, and when considered 
with the previous evidence of record, it relates to an 
unestablished fact necessary to substantiate the veteran's 
claim.

3. The competent evidence of record demonstrates that the 
veteran's prostatitis is related to his active service.

4. The competent evidence of record demonstrates that the 
veteran's degenerative joint disease (DJD) of the lumbosacral 
spine is related to his active service.



CONCLUSIONS OF LAW

1. The May 2003 RO rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2. New and material evidence has been submitted, and the 
claim of entitlement to service connection for prostatitis is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3. Prostatitis was incurred during the veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2008).  

4. DJD of the lumbosacral spine was incurred during the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  In the case of a request to reopen a 
previously disallowed claim, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

For purposes of evaluating the veteran's request to reopen 
his claim for service connection for prostatitis, the Board 
notes that a lengthy discussion of VCAA notice is unnecessary 
because the Board is reopening this claim. 

VA also has a duty under the VCAA to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  In 
this regard, the veteran's service medical records are 
associated with the claims file, as are various VA and 
private medical records.  The Board finds that all relevant 
evidence necessary for an equitable disposition of the issue 
of reopening the veteran's claim has been obtained, and that 
this issue is therefore ready for appellate review.

Finally, as VA's duties to notify and assist relate to a 
decision on the veteran's prostatitis and lower back claims, 
the entire benefit sought on appeal has been granted.  Hence, 
there is no reason to undertake an analysis of VA's duties to 
notify and assist in accordance with the VCAA.





II. Analysis

A. New and Material Evidence

Generally, an unappealed rating decision is final under 38 
U.S.C.A. § 7105 (West 2002).  However, the veteran may 
request that VA reopen his claim upon the receipt of 'new and 
material' evidence.  38 U.S.C.A. § 5108 (West 2002).

38 C.F.R. § 3.156(a) (2008) defines 'new and material 
evidence' as evidence not previously submitted which relates 
to an unestablished fact necessary to substantiate the claim 
and presents the reasonable possibility of substantiating the 
claim.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.  VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist the veteran in 
developing the facts necessary for his claim has been 
satisfied.


Along with the February 2006 VA Form 21-4138 on which this 
appeal is based, the veteran submitted another letter from 
Dr. Leckman.  The Board finds that this letter constitutes 
new and material evidence.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  Although the file already contains 
multiple letters from Dr. Leckman, the February 2006 letter 
contains new and material information.  The older letters, 
dated February 2002 and January 2003, simply state that the 
veteran suffers from prostatitis.  The February 2006 letter 
adds that the veteran may have had other episodes of 
prostatitis during service which are not documented in the 
service treatment records.  It also provides an opinion in 
which Dr. Leckman states that it is more likely than not that 
the veteran's current chronic prostatitis dates back to his 
active duty service.  These statements are material because 
they tend to show the veteran suffered from chronic 
prostatitis in service, which was the reason for the RO's 
previous denial.  They also tend to show that the veteran has 
suffered from chronic prostatitis since separation from 
service.  Since the Board must presume the credibility of 
this evidence for present purposes, the letter constitutes 
evidence that is both new and material.  See Justus, supra.  
Such evidence raises a reasonable possibility of 
substantiating the claim, and as such, the claim for 
entitlement to service connection for prostatitis must be 
reopened for full review.  38 C.F.R. § 3.156(a) (2008).

B. Entitlement to Service Connection

The Board must now separately consider the veteran's claims 
for service connection for prostatitis and lower back DJD.  
In general, service connection may be established for 
disability resulting from injury or disease incurred in 
service or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2008).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

1. Prostatitis 

The veteran's service treatment records indicate he was 
treated at least once for prostatitis while in service, in 
September 1975.  Since then, the veteran has been diagnosed 
with chronic prostatitis by Dr. Leckman.  Dr. Leckman wrote 
in 2006 that the veteran's prostatitis was chronic and more 
likely than not began during the veteran's active duty 
service.  This evidence tends to show that the veteran's 
current prostatitis is related to the prostatitis he suffered 
during service.  The Board finds this evidence credible 
because letters from January 2002 and February 2006 indicate 
that Dr. Leckman reviewed the veteran's claims file and is 
otherwise familiar with the veteran's character for 
truthfulness and personal history.

The Board finds no medical evidence in the record disputing 
Dr. Leckman's opinion. Thus, since the evidence demonstrates 
the veteran suffers from chronic prostatitis which more 
likely than not began in service, service connection for 
prostatitis is granted.            
  
2.  Lower Back DJD

As noted above, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Service connection in this 
capacity requires the Board to find the veteran suffers from 
a current disability relating to events occurring while the 
veteran was on active duty.  

With respect to his claim for lower back DJD, the veteran was 
diagnosed with a chronic lower back disability at least as 
early as 1998.  The May 2006 VA examiner characterized the 
veteran's disability as lower back DJD.  Since there is no 
evidence in the record contradicting these diagnoses, the 
Board accepts them as competent evidence that the veteran 
suffers from a current lower back disability.

Since there is evidence the veteran suffers from a current 
disability, the Board must next determine whether the 
disability is related to events occurring during the 
veteran's active duty service.  The veteran has stated that 
years as a paratrooper have caused him significant joint pain 
in his lower back and in other areas of his body for which he 
is already service-connected.  The veteran's Senior 
Parachutist Badge indicates that he made at least thirty 
jumps, including at least fifteen with combat equipment.  32 
C.F.R. § 578.76 (2008).  Given the veteran's parachuting 
medal and competent lay testimony, the Board finds events 
occurred which may have caused the veteran's lower back 
disability.

Finally, the Board must determine whether there is a nexus 
between the veteran's current disability and the in-service 
events.  In this case, medical evidence provided by the 
veteran supports his claim.  Neurologist Ofori, who has 
treated the veteran since 2000, opined in November 2002 that 
the veteran's lower back condition is directly related to his 
service.  He reiterated this opinion in December 2006 after 
reexamining the veteran and accurately reciting the dates and 
paratrooping-related circumstances of the veteran's service 
record.  Dr. Morton, who examined the veteran in March 2003, 
acknowledged the veteran's paratrooping activities and stated 
that it is a well-known fact in the medical field that 
jumping from heights with added weight can place an abnormal 
amount of stress on the skeletal system.  

The veteran was also examined at the VA in May 2006.  There, 
the examiner noted that she could not proffer an opinion 
without resorting to speculation because she did not see any 
evidence that the veteran had spine problems while he was in 
service.  However, she also acknowledged not having a large 
portion of the veteran's service treatment records for 
review.  Those records are now part of the claims file and 
show that the veteran received treatment for his back on at 
least two occasions.  In March 1964, the veteran was 
diagnosed with a back strain resulting from a combat 
exercise.  In February 1974, the veteran reported back pain 
over a period of two months. 

In weighing the medical evidence, the Board finds the VA 
examination to be less probative than the opinion of Dr. 
Ofori because the VA examiner was unable to give an opinion 
on the etiology of the veteran's lower back disability 
without resorting to speculation.  Although Dr. Ofori does 
not appear to have reviewed the veteran's claims folder, his 
statements regarding the veteran's service history conform 
with the evidence in the record.  Additionally, Dr. Ofori is 
a specialist who has treated the veteran over the course of 
many years and is familiar with his medical and personal 
history.  See Evans v. West, 12 Vet. App. 22, 30 (1998) 
(stating the Board may favor one medical opinion over another 
if it provides adequate reasons or bases); White v. Principi, 
243 F.3d 1378 (Fed. Cir. 2001) (upholding a Board decision 
attributing more probative value to the opinion of a 
specialist).  

The Board also finds probative value in Dr. Morton's opinion.  
Although the focus of his opinion was on the veteran's upper 
spine and knees, he acknowledged the veteran's lower back 
pain before making a positive etiological opinion regarding 
the veteran's paratrooping-related spine, neck, and knee 
disabilities.  He also stated that the veteran's extensive 
paratrooping experience would have a generally negative 
effect on the veteran's skeletal system.
	
In sum, the Board finds two instances of positive medical 
evidence with no counterweighing negative medical evidence 
other than a VA exam which was based on an incomplete service 
record and did not offer a conclusive opinion.  Although 
neither of the positive medical opinions independently offers 
sufficient evidence that service connection is warranted, 
combined they provide the Board with enough evidence to at 
least place the veteran's claim in equipoise.  In this case, 
the Board resolves reasonable doubt in favor of the veteran 
and finds there is sufficient evidence to grant service 
connection for the veteran's DJD of the lumbosacral spine.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for prostatitis is 
reopened, and to this extent the claim is granted.

Entitlement to service connection for prostatitis is granted.

Entitlement to service connection for DJD of the lumbosacral 
spine is granted.

______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


